By the court.

The question in this case, is, whether it ought to have been submitted to a jury to infer a promise to pay from the admissions made by the defendants ? In the case of Bell v. Morrison, 1 Peters S. C. Reports, 362, Mr. Justice Story, says, “ if there be no express promise but a promise is to be raised by implication of law from the acknowledgment of the party, such acknowledgment ought to contain an unqualified and direct admission of a previous subsisting debt, which the party is liable and willing to pay, — if the expressions be equivocal, vague and indeterminate, leading to no certain conclusion, but at best to probable inferences, which may a fleet different minds in different ways, we think they kought not to go to a jury as evidence of a new promise to revive the cause of action.”
This seems to us to be sound law. Does the evidence then, in this case show a direct and unequivocal admission of a subsisting debt ? We think not. The defendant said he thought he had paid it. But if any thing-was due he supposed he must pay it as his father was dead. This docs not seem to us to amount to an admission of an existing debt, which he was liable anil willing i '•> pay, ami there must be • • ■

Judgment tor the defendant